Opinion issued April 2, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-19-00106-CV
                             ———————————
                    IN RE JACK W. SESSUMS, JR., Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Jack W. Sessums, Jr., has filed a petition for writ of mandamus,

seeking an order to reverse the trial court’s temporary restraining order.1

      We deny relator’s petition for writ of mandamus. See TEX. R. APP. P.

52.8(a). We withdraw our February 15, 2019 order granting a stay.



1
      The underlying case is In re Estate of Mary Hill, Deceased, cause number
      PR 0079203, pending in the Probate Court of Galveston County, Texas, the
      Honorable Kimberly Sullivan presiding.
                                   PER CURIAM

Panel consists of Chief Justice Radack and Justices Goodman and Countiss.




                                       2